Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/591,937 VEHICLE SEAT HAVING A PITCHING SPRING UNIT filed on 10/3/2019.  Claims 1-11 are pending.  

Election/Restrictions
Claims 5-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/30/2022.
The traversal is on the ground(s) that there has not been features identified that are require different searches or queries.  This is not found persuasive because the different mechanical features require different queries as listed in the action.  
The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
The information disclosure statement submitted on 10/3/2019, 4/17/2020 and 10/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2019/0008697 to Lorey et al.
	With regards to claim 1, the publication to Lorey et al. discloses a device having a first scissor arm (6) and a second scissor arm (7) which cross in a first region (at 8) as viewed in a vehicle seat width direction, wherein the pitching spring unit has a spring element carrier (11) and a spring element (5), the spring element being connected on one side to the vehicle seat upper part, the vehicle seat lower part or the scissor arms  (at 9) and on the other side to the spring element carrier (at 10) which is connected to the first scissor arm such that it can be rotated about a second rotational axis (at 17) and to the second scissor arm such that it can be rotated about a third rotational axis (at 18).
	With regards to claim 2, Lorey et al teaches, wherein the vehicle seat width direction, the second rotational axis and the third rotational axis are arranged parallel to one another.
	With regards to claim 3, Lorey et al. teaches wherein the first scissor arm is connected by means of a first locating bearing (29) to the vehicle seat lower part and by means of a first floating bearing (28) to the vehicle seat upper part, and the second scissor arm is connected by means of a second locating bearing to the vehicle seat upper part and by means of a second floating bearing to the vehicle seat upper part.
	With regards to claim 4, Lorey et al. teaches wherein, as viewed in a vehicle seat longitudinal direction, the first locating bearing is arranged in front of the second locating bearing, and the second floating bearing is arranged behind the first floating bearing; or in that, as viewed in a vehicle seat longitudinal direction , the first locating bearing is arranged behind the second locating bearing, and the second floating bearing is arranged in front of the first floating bearing.
	With regards to claim 8, Lorey et al. teaches wherein the spring element is an elastically deformable air spring which is connected to the spring element carrier and to the vehicle seat upper part or the vehicle seat lower part.
	With regards to claim 10, Lorey et al. teaches wherein the spring element carrier is of U-shaped configuration with a first limb, a second limb and a limb connection, the second rotational axis and the third rotational axis being at the same spacing from the limb connection as viewed in the direction of the limbs.
	With regards to claim 11, Lorey et al. teaches wherein the second rotational axis and the third rotational axis are arranged above or below the first region as viewed in a vehicle seat vertical direction.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/3/22